DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second geocell layers” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 7, the term “excellent” is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heerink et al. (2018/0094390).
	With regard to claim 1, Heerink discloses a drainage base system for a synthetic turf comprising: 	a first geocell layer (12) having a plurality of interconnected open geometrically-shaped cells (fig. 1) installed above a subgrade (10), the open geometrically-shaped cells being filled with a first aggregate (16; para 0023); and an artificial turf layer (24) installed above the first geocell layer (fig. 1).
	With regard to claims 3 and 9, Heerink further discloses a shock absorbing layer (22) disposed between the first geocell layer and the artificial turf layer (fig. 1; para 0028). 
	With regard to claim 7, Heerink discloses installing a first geocell layer having a plurality of interconnected open geometrically shaped cells (12) above a subgrade (10); filling the plurality of open geometrically-shaped cells with an aggregate with excellent drainage properties (16; para 0023); and installing an artificial turf layer (24) above the first geocell layer (fig. 1).

Claim(s) 1-3, 7-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson (2019/0345685).
	With regard to claim 1, Dawson discloses a drainage base system for a synthetic turf comprising: 	a first geocell layer (2; figs. 1-5; para 0012)) having a plurality of interconnected open geometrically-shaped cells (figs. 1-5) installed above a subgrade (78), the open geometrically-shaped cells being filled with a first aggregate (fig. 2, para 0020); and an artificial turf layer (75) installed above the first geocell layer (fig. 5).
	With regard to claims 2 and 8, Dawson further discloses a geotextile liner (79) disposed between the subgrade and first geocell layer (fig. 5, para 0023).
	With regard to claims 3 and 9, Dawson further discloses a shock absorbing layer (80) disposed between the first geocell layer and the artificial turf layer (fig. 5; para 0023).
	With regard to claim 7, Dawson discloses installing a first geocell layer (2) having a plurality of interconnected open geometrically shaped cells (figs. 1-5) above a subgrade (78); filling the plurality of open geometrically-shaped cells with an aggregate with excellent drainage properties (para 0020); and installing an artificial turf layer (75) above the first geocell layer (fig. 5).
	With regard to claim 14, Dawson discloses a drainage base system comprising: 
	a geotextile liner (79) disposed above a prepared subgrade (78); a first geocell layer (2) having a plurality of interconnected open geometrically-shaped cells installed above the geotextile liner (fig. 5), the plurality of open geometrically-shaped cells being filled with a drainage aggregate (para 0020; “sand/gravel”); a shock absorbing layer (80) disposed above the first geocell layer (fig. 5); and an artificial turf layer (75) installed above the shock absorbing layer (fig. 5).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heerink et al. (2018/0094390) in view of Webster (4,797,026).
	With regard to claim 4, Heerink discloses the invention substantially as claimed however is silent regarding a geotextile layer and a second geocell layer with a second plurality of open geometrically-shaped cells filled with a second aggregate disposed between the first geocell layer and the subgrade.
	Webster discloses a drainage base system comprising a geotextile layer (40) and a second geocell layer (16) with a second plurality of open geometrically-shaped cells filled with a second aggregate (figs. 5-6) disposed between the first geocell layer and the subgrade (figs. 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heerink and utilize a second layer of geocells as taught by Webster in order to allow the height of the base system to be customized based on the design conditions at hand.

	With regard to claim 6, Heerink discloses the invention substantially as claimed as well as multiple types of aggregate infills (para 0023) however is silent regarding a second geocell layer.
	Webster discloses a drainage base system comprising a first and a second geocell layers (16; figs. 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heerink and utilize a second layer of geocells as taught by Webster in order to allow the height of the base system to be customized based on the design conditions at hand.

	With regard to claim 10, Heerink discloses the invention substantially as claimed as well as filling the geocell layer with native soil (para 0006) however is silent regarding a geotextile layer and a second geocell layer.
	Webster discloses a drainage base system comprising a geotextile layer (40) and a second geocell layer (16) with a second plurality of open geometrically-shaped cells filled with a second aggregate (figs. 5-6) disposed between the first geocell layer and the subgrade (figs. 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heerink and utilize a second layer of geocells as taught by Webster in order to allow the height of the base system to be customized based on the design conditions at hand.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heerink et al. (2018/0094390) in view of Minor et al. (5,017,042).
	With regard to claims 5 and 11, Heerink discloses the invention substantially as claimed however is silent regarding the plurality of open geometrically shaped cells of the first geocell layer incorporates a drainage pipe.
	Minor discloses open geometrically shaped cells (abstract) of a geocell layer that incorporate a drainage pipe (16; figs. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heerink and incorporate a drainage pipe into the geocell as taught by Minor or order to carry water to the main drainage system.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heerink et al. (2018/0094390) in view of Blackwood (7,341,401)
	With regard to claim 14, Heerink discloses a drainage base system comprising: a first geocell layer (12) having a plurality of interconnected open geometrically-shaped cells (fig. 1), the plurality of open geometrically-shaped cells being filled with a drainage aggregate (16; para 0023); a shock absorbing layer (22; para 0028) disposed above the first geocell layer (fig. 1); and an artificial turf layer  (24) installed above the shock absorbing layer (fig. 1).
	Heerink is silent regarding a geotextile liner disposed above a prepared subgrade.
	Blackwood discloses a drainage base system comprising a geotextile liner (13; col. 2, lines 20-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to modify Heerink and utilize a liner as taught by Blackwood in order to isolate the system from the surrounding environment.
	With regard to claim 18, Heerink discloses utilizing a plurality of aggregates (paras 0006, 0010, 0023, 0029). It would have been obvious to one of ordinary skill in the art that within the cells to Henrik; a first selected ones of the plurality of open geometrically-shaped cells of at least one of the first geocell layer are filled with a first type of aggregate, and a second selected ones of the plurality of open geometrically-shaped cells of the first geocell layer are filled with a second type of aggregate, based on the description of Heerink.	
	
Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heerink et al. (2018/0094390) in view of Blackwood (7,341,401) as applied to claim14 above, and further in view of Webster (4,797,026).
	With regard to claim 15, Heerink, as modified, discloses the invention substantially as claimed as well as filling the geocell layer with native soil (para 0006) however is silent regarding and a second geocell layer.
	Webster discloses a drainage base system comprising a geotextile layer (40) and a second geocell layer (16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Heerink and utilize a second layer of geocells as taught by Webster in order to allow the height of the base system to be customized based on the design conditions at hand.
	With regard to claim 19, Heerink discloses utilizing a plurality of aggregates (paras 0006, 0010, 0023, 0029). It would have been obvious to one of ordinary skill in the art that within the cells to Henrik; a first selected ones of the plurality of open geometrically-shaped cells of at least one of the first and second geocell layers are filled with a first type of aggregate, and a second selected ones of the plurality of open geometrically- shaped cells of at least one of the first and second geocell layers are filled with a second type of aggregate, based on the description of Heerink.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heerink et al. (2018/0094390) in view of Blackwood (7,341,401) as applied to claim14 above, and further in view of Minor et al. (5,017,042).
	With regard to claims 16-17, Heerink, as modified, discloses the invention substantially as claimed however is silent regarding the plurality of open geometrically shaped cells of the first geocell layer incorporates a drainage pipe or a network of drainage pipes.
	Minor discloses open geometrically shaped cells (abstract) of a geocell layer that incorporate a drainage pipe (16; figs. 1-4) or a network of drainage pipes (fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heerink and incorporate a drainage pipe or network of drainage pipes into the geocell as taught by Minor or order to carry water to the main drainage system.

Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of claims 12-13.  Geocell systems are known such as those taught by Henrik and Dawson as discussed above. However, the cited prior art lacks  blocking selected ones of the plurality of the open geometrically-shaped cells in the geocell layer; filling remaining unblocked open geometrically-shaped cells in the geocell layer with a first type of aggregate; unblocking the selected ones of the plurality of the open geometrically-shaped cells in the geocell layer; and filling the now unblocked open geometrically-shaped cells in the geocell layer with a second type of aggregate as required by the claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, specifically 9,194,086 which discloses geocells supporting artificial turf.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
11/01/2022